Citation Nr: 0807214	
Decision Date: 03/03/08    Archive Date: 03/12/08

DOCKET NO.  96-21 842	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUE

Entitlement to service connection for anal fissures.



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1977 to February 1995.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1995 rating decision by 
the Baltimore, Maryland, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The case was 
subsequently transferred to the RO in St. Louis, Missouri.  
The Board remanded the case for additional development in 
April 1999 and December 2003.  The issues of entitlement to 
service connection for migraine headaches, degenerative 
arthritis of the right wrist, and degenerative joint disease 
of the right ankle were granted in a February 2007 rating 
decision and the appeal as to these matters has been fully 
resolved.

The Board notes that the veteran's statements may be 
reasonably construed as also raising the issue of entitlement 
to service connection for a chronic hemorrhoid disability.  
As this disorder is sufficiently distinct from the specific 
disability addressed in the present appeal, the matter is 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained.

2.  An anal fissure was shown to have been manifest in 
service, but the evidence demonstrates the disorder healed 
without any residual disability.




CONCLUSION OF LAW

A chronic anal fissure disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the Court have been fulfilled 
by information provided to the veteran by correspondence 
dated in December 2002 and April 2004.  Those letters 
notified the veteran of VA's responsibilities in obtaining 
information to assist in completing his claim, identified the 
veteran's duties in obtaining information and evidence to 
substantiate his claim, and requested that he send in any 
evidence in his possession that would support his claim.  
(See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson 
(Mayfield II), 20 Vet. App. 537 (2006).

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided in February 2007.  The notice 
requirements pertinent to the issue on appeal have been met 
and all identified and authorized records relevant to the 
matter have been requested or obtained.  Further attempts to 
obtain additional evidence would be futile.  The Board finds 
the available medical evidence is sufficient for an adequate 
determination.  There has been substantial compliance with 
all pertinent VA law and regulations and to move forward with 
the claim would not cause any prejudice to the appellant.



Factual Background

Service treatment records dated in June 1982 noted a history 
of rectal bleeding with fissure.  A July 1982 barium enema 
revealed no colonic abnormalities.  Records noted mild 
internal hemorrhoids and an anal fissure with sentinel pile 
at the five o'clock position.  In August 1992, the veteran 
complained of rectal bleeding.  Physical examination revealed 
a 0.2 cm. polyp at 20 cm.  Further evaluation was planned 
pending the biopsy results.  The pathology report indicated a 
hyperplastic polyp.  An October 1992 barium enema study was 
scheduled for a provisional fibular adenoma of the rectum, 
but the veteran failed to keep the appointment.  A 
January 1993 report noted an examination of the rectum was 
negative for external hemorrhoids.  A June 1993 medical board 
addendum noted that in May 1992 the veteran reported an 
episode of bright red blood per rectum and that an August 
1992 flexible sigmoidoscopy revealed a polyp.  A biopsy was 
performed with a pathologic diagnosis of hyperplastic polyp.  
It was noted that there was no recurrent rectal bleeding and 
that no further diagnostic testing had been performed.  The 
discharge diagnoses included hyperplastic rectal polyp.  

VA treatment reports dated in November 2000 noted a rectal 
examination was normal.  A May 2001 colonoscopy revealed 
three polyps in the rectum which were removed by snare 
cautery.  Rectal examination revealed normal sphincter tone.  
A March 2002 physical examination revealed good sphincter 
tone with a few external hemorrhoids.  Stool was hemocult 
negative.  

In correspondence dated in March 2005 the veteran stated that 
his anal fissure problem began in December 1982 and that 
between that time and 1991 he had many episodes of rectal 
bleeding.  He stated that a 1991 examination had revealed 
healed anal fissures.  He also stated that he continued to 
experience occasional rectal bleeding after a hard, strenuous 
stool.  

Laws and Regulations

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2007).  

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  For the showing of chronic 
disease in service, there are required a combination of 
manifestations sufficient to identify a disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word chronic.  Continuity of symptomatology is 
required only where the condition noted during service is 
not, in fact, shown to be chronic or when the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2007).

Analysis

Based upon the evidence of record, the Board finds an acute 
anal fissure is shown to have been manifest in service.  The 
evidence, however, demonstrates that the disorder healed 
without any residual disability.  In fact, the veteran 
reported that he had been informed that an examination 
revealed his anal fissure had healed.  The Board, therefore, 
finds that a chronic anal fissure disability was not manifest 
in service and is not shown to have developed as a result of 
an acute episode during service.  The November 2000, May 
2001, and March 2002 VA treatment reports persuasively 
demonstrate the absence of an anal fissure.  There is no 
medical evidence of a present or unhealed anal fissure and no 
competent evidence demonstrating that any present rectal 
polyps or hemorrhoids were incurred as a result of the 
fissure manifest in June 1982.  

While the veteran may sincerely believe that he has chronic 
residuals from an anal fissure in service, he is not a 
licensed medical practitioner and is not competent to offer 
opinions on questions of medical causation or diagnosis.  
Grottveit, 5 Vet. App. 91; Espiritu, 2 Vet. App. 492.  
Therefore, the claim for entitlement to service connection 
must be denied.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence in this case is against the veteran's claim.




ORDER

Entitlement to service connection for anal fissures is 
denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


